Name: Commission Regulation (EC) No 843/97 of 12 May 1997 amending Regulation (EC) No 658/96 on certain conditions for granting compensatory payments under the support system for producers of certain arable crops
 Type: Regulation
 Subject Matter: plant product;  regions of EU Member States;  agricultural policy;  Europe
 Date Published: nan

 Avis juridique important|31997R0843Commission Regulation (EC) No 843/97 of 12 May 1997 amending Regulation (EC) No 658/96 on certain conditions for granting compensatory payments under the support system for producers of certain arable crops Official Journal L 121 , 13/05/1997 P. 0005 - 0006COMMISSION REGULATION (EC) No 843/97 of 12 May 1997 amending Regulation (EC) No 658/96 on certain conditions for granting compensatory payments under the support system for producers of certain arable cropsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1765/92 of 30 June 1992 establishing a support system for producers of certain arable crops (1), as last amended by Regulation (EC) No 1535/96 (2), and in particular Article 12 (1) thereof,Whereas Article 10 (2) of Regulation (EEC) No 1765/92 requires producers of cereals, oilseeds and protein plants to complete sowing by 15 May at the latest; whereas, in certain cases, sowing can be postponed to after 15 May on account of the climatic conditions; whereas the time limit applicable to sowing for certain crops and in certain regions should be extended; whereas extended time limits must not, however, jeopardize the effectiveness of the support arrangements or be detrimental to the system of controls established by Council Regulation (EEC) No 3508/92 of 27 November 1992 establishing an integrated administration and control system for certain Community aid schemes (3), as last amended by Regulation (EC) No 2466/96 (4);Whereas Commission Regulation (EC) No 658/96 (5), as last amended by Regulation (EC) No 729/97 (6), defines those regions; whereas experience gained shows that certain amendments should be made to that list as regards Sweden;Whereas provision should also be made for an extended time limit for the cultivation of buckwheat in certain regions of the Community;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Joint Committee for Cereals, Oils and Fats and Dried Fodder,HAS ADOPTED THIS REGULATION:Article 1 Annex IX to Regulation (EC) No 658/96 is hereby amended as follows:1. The part relating to 'Sweden` in Table 1 is replaced by the following:>TABLE>2. The following is added to Table 1:>TABLE>3. The part relating to 'Sweden` in Table 2 is replaced by the following:>TABLE>Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 12 May 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 181, 1. 7. 1992, p. 12.(2) OJ No L 206, 16. 8. 1996, p. 1.(3) OJ No L 355, 5. 12. 1992, p. 1.(4) OJ No L 335, 24. 12. 1996, p. 1.(5) OJ No L 91, 12. 4. 1996, p. 46.(6) OJ No L 108, 25. 4. 1997, p. 25.